UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 04-6256



In Re:   KELVIN ANDRE SPOTTS,




                                                         Petitioner.


    On Petition for Writ of Mandamus. (CA-00-647-3; CR-98-47)


Submitted:   March 8, 2004                 Decided:   March 31, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kelvin Andre Spotts, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kelvin Andre Spotts petitions for a writ of mandamus

ordering     the    district   court    to     produce    for   his   inspection

transcripts of the grand jury proceedings that resulted in his

criminal indictment.      Spotts previously sought the same relief in

his appeal of the district court’s denial of his 28 U.S.C. § 2255

(2000) motion.       We denied the request for a writ of mandamus in

that action.       United States v. Spotts, No. 03-7794 (4th Cir. Feb.

25, 2004).    Accordingly, Spotts’ mandamus petition is denied.              We

grant leave to proceed in forma pauperis.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                PETITION DENIED




                                       - 2 -